—Appeal by the' defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered June 7,1993, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Miller, J. P., Altman, Goldstein and Florio, JJ., concur.